OPINION — AG — ** LAKE MURRAY PROJECT — CONSTRUCTION — PLANNING ** ENCLOSED IN A LETTER OF M. C. HOWARD OF THE FOREST  SERVICE, STATING THAT THEY HAVE TITLE TO ALL OF THE LAND SURROUNDING THE WHITESBORO RESERVOIR. THEY HAVE ENCLOSED A SPECIAL USE APPLICATION. THE QUESTION IN OUR MINDS IS WHETHER THIS APPLICATION FOR PERMIT IS SUFFICIENT TO GIVE THE OKLAHOMA PLANNING AND RESOURCES BOARD POWER TO COMPLETE THE CONSTRUCTION OF SAID DAM UNDER SENATE BILL NO. 181 WHICH MADES APPROPRIATION FOR THE COMPLETION OF THIS DAM AND UNDER SENATE BILL NO. 47 WHICH SETS OUT THE POWERS AND DUTIES OF SAID BOARD . . . IN LIGHT OF THE HISTORY OF THE WHITESBORO DAM, WE ARE OF THE OPINION THAT YOUR BOARD DOES NOT HAVE THE POWER TO EXPEND ANY OF THE MONEYS APPROPRIATED UNDER SENATE BILL NO. 181, FOR THE RAISING OF WHITESBORO DAM. THE GRANTING OF A SPECIAL USE PERMIT BY THE NATIONAL FOREST SERVICE WOULD 'NOT' CONVEY TITLE TO THE STATE SO AS TO PERMIT THE USE OF THE APPROPRIATED MONEYS ON SUCH LANDS. (STATE PROPERTY, FEDERAL AGENCY, TITLE TO LANDS, CLEAR TITLE, PERMANENT IMPROVEMENTS) CITE: 29 Ohio St. 45 [29-45] (J. WALKER FIELD)